REVISED SCHEDULE A To the PARTICIPATION AGREEMENT made the 28th day of August, 2007, by and among Allianz Variable Insurance Products Trust, Allianz Life Insurance Company of New York, and Allianz Life Financial Services, LLC. Funds available under the contracts AZL AIM International Equity Fund AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Columbia Small Cap Value Fund AZL Davis NY Venture Fund AZL Dreyfus Equity Growth Fund AZL Eaton Vance Large Cap Value Fund AZL Enhanced Bond Index Fund AZL Franklin Small Cap Value Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Gateway Fund AZL International Index Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund AZL Money Market Fund AZL NACM International Growth Fund AZL NFJ International Value Fund AZL OCC Growth Fund AZL OCC Opportunity Fund AZL Russell 1000 Growth Index Fund AZL Russell 1000 Value Index Fund AZL S&P 500 Index Fund AZL Schroder Emerging Markets Equity Fund AZL Small Cap Stock Index Fund AZL Turner Quantitative Small Cap Growth Fund AZL Van Kampen Equity and Income Fund AZL Van Kampen Global Real Estate Fund AZL Van Kampen Growth and Income Fund AZL Van Kampen International Equity Fund AZL Van Kampen Mid Cap Growth Fund Separate Account Utilizing the Funds Allianz Life of NY Variable Account C Contracts Funded by the Separate Account Allianz Advantage New York Allianz Charter II New York Allianz High Five New York Allianz Opportunity New York Allianz Retirement Pro Allianz Vision New York Valuemark II Valuemark IV Acknowledged: Allianz Variable Insurance Products TrustAllianz Life Insurance Company of New York By:/s/ Jeffrey KlettiBy:/s/ Jeffrey Kletti Name:Jeffrey KlettiName:Jeffrey Kletti Title:PresidentTitle:Vice President, Investment Management Allianz Life Financial Services, LLC By:/s/ Jeffrey Kletti Name:Jeffrey Kletti Title:Senior Vice President 16 Effective Date:04/29/2010
